Name: 2001/411/Euratom: Council Decision of 8 March 2001 approving the conclusion, by the Commission, of the Agreement for cooperation between the European Atomic Energy Community represented by the Commission and the Department of Energy of the United States of America in the field of fusion energy research and development
 Type: Decision
 Subject Matter: electrical and nuclear industries;  America;  research and intellectual property;  international affairs;  European construction
 Date Published: 2001-06-01

 Avis juridique important|32001D04112001/411/Euratom: Council Decision of 8 March 2001 approving the conclusion, by the Commission, of the Agreement for cooperation between the European Atomic Energy Community represented by the Commission and the Department of Energy of the United States of America in the field of fusion energy research and development Official Journal L 148 , 01/06/2001 P. 0078 - 0078Council Decisionof 8 March 2001approving the conclusion, by the Commission, of the Agreement for cooperation between the European Atomic Energy Community represented by the Commission and the Department of Energy of the United States of America in the field of fusion energy research and development(2001/411/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, second paragraph thereof,Having regard to the proposal from the Commission,Whereas:(1) The Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the United States of America, signed at Brussels on 7 November 1995, and on 29 March 1996(1), provides for cooperation in nuclear research and development, including research on controlled thermonuclear fusion.(2) The Commission has, in accordance with the Council Directives of 10 April 2000, conducted negotiations on an Agreement for cooperation between the European Atomic Energy Community represented by the Commission and the Department of Energy of the United States of America in the field of fusion energy research and development.(3) The conclusion, by the Commission, of the Agreement should be approved,HAS DECIDED AS FOLLOWS:Sole ArticleThe conclusion, by the Commission, for and on behalf of the Community, of the Agreement for cooperation between the European Atomic Energy Community and the Department of Energy of the United States of America in the field of fusion energy research and development, is hereby approved.The text of the Agreement is annexed to this Decision(2).Done at Brussels, 8 March 2001.For the CouncilThe PresidentK. Larsson(1) OJ L 120, 20.5.1996, p. 1.(2) See page 80 of this Official Journal.